United States Court of Appeals
                      For the First Circuit

No. 13-1484

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      ANTOINE VEGA-SALGADO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                              Before

                   Howard, Selya and Thompson,
                         Circuit Judges.



     Todd A. Bussert and Frost Bussert, LLC on brief for appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Nelson
Pérez-Sosa, Assistant United States Attorney, Chief, Appellate
Division, and Carmen M. Márquez-Marín, Assistant United States
Attorney, on brief for appellee.



                         October 14, 2014
            SELYA, Circuit Judge. After entering into a written plea

agreement with a commitment that the government would recommend a

sentence of no more than 56 months, defendant-appellant Antoine

Vega-Salgado     pleaded   guilty   to   being   a   prohibited   person    in

possession of a firearm.        See 18 U.S.C. § 922(g)(1).    The district

court, without objection, fashioned a guideline sentencing range

(GSR) significantly higher than that anticipated by the parties and

— notwithstanding the government's recommendation of a 56-month

incarcerative term — proceeded to impose a mid-range sentence (103

months).    The appellant challenges both the procedural propriety

and the substantive reasonableness of the sentence. Concluding, as

we do, that the sentence imposed was free from error, we affirm.

            We start by rehearsing the circumstances underlying this

appeal.    The appellant, a previously convicted felon, was found in

possession of a small arsenal: a loaded 9mm pistol that had been

modified    to   operate   as   a   fully   automatic   machine   gun,     two

magazines, and 38 rounds of ammunition.          In due course, a federal

grand jury sitting in the District of Puerto Rico returned an

indictment charging the appellant with being a felon in possession

of a firearm.1

            After initially maintaining his innocence, the appellant

entered into a non-binding plea agreement with the government (the


     1
       The indictment contained two other counts, which were
dismissed pursuant to the plea agreement. Those counts need not
concern us.

                                     -2-
Agreement).     See Fed. R. Crim. P. 11(c)(1)(B).       In the Agreement,

the parties projected the appellant's base offense level at 20.

See USSG §2K2.1(a)(4)(B)(i)(II), (ii)(I).        The government conceded

that the appellant deserved a three-level reduction for acceptance

of responsibility. See id. §3E1.1(b). However, the Agreement made

no effort to determine the appellant's criminal history category

(CHC).    Knowing that the applicable GSR could not be computed

without pinpointing the CHC, the parties agreed to recommend a term

of imprisonment "in the middle range of" whatever GSR proved

appropriate.

           The Agreement went on to spell out what the sentencing

ranges might be if the adjusted offense level stipulated by the

parties were combined with various CHCs. It specified that, at the

highest possible CHC (VI), the GSR would be 51-63 months and the

recommended mid-range sentence would total 56 months.

           Once the Agreement was executed, the appellant tendered

his guilty plea.      A magistrate judge accepted it and ordered a

Presentence Investigation Report (PSI Report).

           In the course of preparing the PSI Report, the probation

officer noted that the appellant had a number of prior convictions

for aggravated felonies.2     The circumstances of these convictions

boosted   the   appellant's   base    offense   level   to   26,   see   USSG


     2
       The PSI Report described no fewer than five prior felony
convictions, including several controlled substance convictions and
one conviction for a crime of violence.

                                     -3-
§2K2.1(a)(1)(A)(ii), (B), and resulted in an adjusted offense level

of 23.   With this offense level in place, the probation officer

assigned the appellant to CHC VI and set his GSR at 92-115 months.

See id. ch. 5, pt. A (sentencing table).

           Neither party objected to any portion of the PSI Report

(including the probation officer's guideline calculations). At the

disposition hearing, the district court followed the probation

officer's recommendation and — again without objection — adopted

the suggested guideline computations in full.              Standing by the

Agreement, the government urged the court to impose a 56-month

sentence (despite the fact that such a sentence would, by virtue of

the   revised    guideline    calculations,    represent    a   substantial

downward variance).    When both attorneys had said their piece and

the appellant had allocuted, the court levied a mid-range sentence

of 103 months.    This timely appeal ensued.

           The review process for federal criminal sentences is

bifurcated: "we first determine whether the sentence imposed is

procedurally     reasonable    and   then     determine    whether   it   is

substantively reasonable."       United States v. Clogston, 662 F.3d
588, 590 (1st Cir. 2011).      Consistent with this paradigm, we begin

here with the appellant's several claims of procedural error.             In

doing so, we reaffirm that findings of fact are reviewed for clear

error and questions of law (including questions about the meaning




                                     -4-
and application of the sentencing guidelines) are reviewed de novo.

See United States v. Leahy, 668 F.3d 18, 21 (1st Cir. 2012).

            To    begin,    the    appellant   contends      that    he    was   not

adequately informed about the non-binding nature of the Agreement.

Because the appellant raises this contention for the first time on

appeal, our review is for plain error.                 See United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001). The plain-error hurdle is

high. See id. (delineating standard). We discern no error in this

respect, plain or otherwise.

            The Agreement itself states, in unequivocal terms, that

the appellant "understands and acknowledges that the court is not

a party to this . . . Agreement and thus[] is not bound by this

agreement or the sentencing calculations and/or recommendations

contained" in it.       The appellant vouchsafed that he had "read or

been read this . . . Agreement and carefully reviewed every part of

it with [his] attorney."          He represented that he "ha[d] no doubts

as   to   the    contents   of    the   [A]greement"   and    that    he   "fully"

understood its provisions.

            To cinch matters, at the change-of-plea hearing the

magistrate judge specifically queried the appellant about whether

he understood that "any sentence imposed by the Court is entirely

in the discretion of the Sentencing Judge."            In the same vein, the

magistrate judge inquired whether the appellant understood that

"the terms of the Plea Agreement are only a recommendation, they


                                        -5-
are not mandatory." The appellant responded affirmatively to these

queries.

            Viewed against this backdrop, the appellant's claim of

error disintegrates.

            Along the same lines, the appellant suggests that he was

not properly informed about the effect of the Agreement on his

right to withdraw his guilty plea.        This suggestion, too, is

fatuous.

            For one thing, the appellant made no effort to withdraw

his guilty plea, even after it became apparent that the district

court would not accept the 56-month recommendation.      For another

thing, the Agreement stated with conspicuous clarity that as long

as the court sentenced the appellant within the statutory maximum,

he "cannot, for that reason alone, withdraw his guilty plea."

            Next, the appellant asseverates that the sentencing court

failed adequately to explain why it rejected the joint sentencing

recommendation.    This asseveration lacks force.     To be sure, a

sentencing court has a duty to explain its choice of a particular

sentence.   See United States v. Fernández-Cabrera, 625 F.3d 48, 53

(1st Cir. 2010); United States v. Turbides-Leonardo, 468 F.3d 34,

40 (1st Cir. 2006).      There is, however, no corollary duty to

explain why it eschewed other suggested sentences.3    Cf. Turbides-


     3
       There is no question but that the court was aware of the
joint recommendation for a 56-month sentence. The government made
this point clearly at the disposition hearing, and we think it

                                 -6-
Leonardo, 468 F.3d at 40 (explaining that "a sentencing court is

not required to address frontally every argument advanced by the

parties").

             Here, the district court provided a cogent explanation of

its reasons for imposing a 103-month sentence. After acknowledging

the   presence   of   potentially    mitigating     factors   such   as   the

defendant's lifelong struggle with drug dependency and minimal

family support, the court summarized its reasoning:

             Given the serious nature of the offense, the
             type of weapon possessed by the defendant,
             which had been modified to convert it to a
             fully   automatic    pistol,    his   personal
             circumstances and his extensive prior record,
             the Court finds that a term of imprisonment at
             mid applicable guideline range is sufficient
             but not greater than necessary to meet
             statutory objectives of punishment and of
             deterrence in this case.

No more was exigible, especially since the sentence imposed fell

within a properly calculated GSR.          See Fernández-Cabrera, 625 F.3d

at 54 (explaining that "sentences that fall inside a properly

calculated guideline sentencing range require a lesser degree of

explanation    than   those   that   fall    outside"   (quoting   Turbides-

Leonardo, 468 F.3d at 41)).

             Battling on, the appellant asserts that the sentencing

court impermissibly assumed the reasonableness of a within-the-


reasonable to infer that the court considered and rejected the
joint recommendation, even if the court did not say so explicitly.
See United States v. Dávila-González, 595 F.3d 42, 48-49 (1st Cir.
2010).

                                     -7-
range sentence and, for that reason, neglected to consider the

factors   enumerated    in   18   U.S.C.     §   3553(a)   adequately.        The

appellant's premise is correct: the Supreme Court has forbidden any

presumption that the GSR reflects a reasonable sentence.                      See

Nelson v. United States, 555 U.S. 350, 352 (2009) (per curiam);

Gall v. United States, 552 U.S. 38, 50 (2007).             But the conclusion

that the appellant seeks to draw is not borne out by the record.

            In support of his "presumption" argument, he points only

to the "restricted rationale" offered by the sentencing court.

That restricted rationale, he says, evinces that the court "felt

more   compelled   to   adhere    to   the   Guidelines     than   to    make      a

thoughtful, individualized assessment."             Appellant's Br. at 15.

This is whistling past the graveyard: while the court's explanation

for the sentence was not elaborate, nothing about the explanation

indicates   that   it   either    considered      the    guidelines     to   be    a

straitjacket or that it embraced the GSR without due consideration

of the appellant's circumstances. That the guidelines are advisory

is, by now, a basic tenet of federal criminal sentencing.                         We

presume that federal judges know the law, and a reviewing court

should not lightly assume that a lower court is either ignorant of

or has forgotten an abecedarian principle.               See United States v.

Gray, 533 F.3d 942, 943 (8th Cir. 2008).                In this instance, the

transcript of the sentencing hearing, read in its entirety, offers




                                       -8-
no plausible reason to doubt the court's awareness of the advisory

nature of the sentencing guidelines.

          The appellant's related claim is that the sentencing

court failed adequately to take into account all the factors

enumerated in 18 U.S.C. § 3553(a).     In particular, the appellant

faults the sentencing court for omitting any mention of training or

rehabilitation.   See 18 U.S.C. § 3553(a)(2)(D).

          The appellant is fishing in an empty stream.          His

argument is undermined by the sentencing court's explicit statement

that it "considered the sentencing factors set forth in 18 U.S.C.

section 3553(a)."   Such a statement "is entitled to some weight."

Clogston, 662 F.3d at 590 (internal quotation marks omitted). This

is especially so where, as here, the court proceeds to impose a

within-the-range sentence.   See id.

          To say more on this point would be supererogatory. There

is simply no principled basis in the record to doubt the veracity

of the district court's explicit statement. Although consideration

of all relevant section 3553(a) factors is obligatory, parsing

through them mechanically is not.     See id. at 592.

          The last leg of our journey brings us up against the

appellant's insistence that his 103-month sentence is substantively

unreasonable. We review for abuse of discretion whether a sentence

passes muster as substantively reasonable.    See Gall, 552 U.S. at

51; United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008).    In


                                -9-
the course of that review, we remain mindful that the substantive

reasonableness of a sentence "focuses on the duration of the

sentence in light of the totality of the circumstances."      United

States v. Del Valle-Rodríguez, 761 F.3d 171, 176 (1st Cir.), cert.

denied, ___ S. Ct. ___ (Oct. 6, 2014) [No. 14-5790, 2014 WL
4079929].

            This standard of review is quite deferential. In effect,

it reflects an understanding that, in any given case, "there is not

a single reasonable sentence but, rather, a range of reasonable

sentences."    Martin, 520 F.3d at 92.     Unless a sentence "falls

outside the expansive boundaries of that universe," we will uphold

the sentencing court's choice.    Id.   Reversal for such a reason is

particularly unlikely when, as in this case, the sentence imposed

fits within the compass of a properly calculated GSR.      See Gall,
552 U.S. at 51; Clogston, 662 F.3d at 592-93.

            We need not tarry.   The sentence imposed in this case

falls comfortably within the commodious bounds of reasonableness.

This was no garden-variety felon-in-possession case; the type of

weapon involved — a pistol modified to operate as a fully automatic

machine gun — weighed heavily in assaying the gravity of the

appellant's criminal conduct. To make matters worse, the appellant

has an extensive criminal history including serious felonies.

While any one of us, if sitting as a trial judge, might have

fashioned a more lenient sentence, that is not the test.         See


                                 -10-
Martin, 520 F.3d at 92.    What counts is that, on this record, it

cannot be said that a 103-month sentence was unreasonable.    Thus,

the district court did not abuse its discretion in imposing such a

sentence.

            We need go no further. For the reasons elucidated above,

the sentence is



Affirmed.




                                -11-